Citation Nr: 1014051	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  99-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 Regional Office (RO) in 
Chicago, Illinois rating decision., which denied the 
Veteran's claim for a rating higher than 30 percent for his 
anxiety disorder and for a TDIU.  

In a November 2001 decision, the Board granted an increased 
rating to 50 percent for the Veteran's anxiety disorder, but 
no higher, and denied the TDIU claim.  In compliance with the 
Board decision, a December 2001 rating decision granted the 
Veteran an increased rating of 50 percent for his anxiety 
disorder, effective April 9, 1998.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2004 Order, the Court vacated 
the Board's November 2001 decision and remanded the case to 
the Board.  It is also noted that in March 2008, the United 
States Court of Appeals for the Federal Circuit summarily 
affirmed the Court's August 2004 Order.  

The Veteran's case was remanded by the Board for additional 
development in October 2008 and May 2009.  The case is once 
again before the Board.

In January 2010, the Veteran submitted an additional 
statement in support of his claim.  In that statement, the 
Veteran described memory problems, difficulty focusing on 
tasks.  Although he did not waive his right to have the RO 
initially consider this statement, the Board notices that the 
statement is essentially duplicative of information 
previously submitted.  In particular, prior statements from 
the Veteran received in July 2009 describe his memory 
problems and problems focusing, especially when driving or 
walking.  As the Veteran's current complaints are essentially 
cumulative of statements previously of record at the time of 
the December 2009 supplemental statement of the case and are 
duplicative of contentions and argument previously considered 
by the RO, a waiver of RO consideration is not required.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2009).  In this regard, the 
Board emphasizes the Veteran is over 85 years old, the appeal 
has been pending for over 10 years, and this case has already 
been the subject of multiple remands.  Further remand for the 
RO to consider this essentially duplicative evidence would 
serve no purpose but to further delay adjudication of this 
appeal with no benefit to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).


FINDINGS OF FACT

1.  Throughout the appellate time period, the Veteran's 
anxiety disorder has been manifested by occupational and 
social impairment which most nearly approximates reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas is not shown.

2.  The Veteran's service-connected disability does not 
preclude him from obtaining and retaining substantially 
gainful employment


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400 
(2009).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

The Board notes that the August 2004 Court Order found that 
adequate VCAA notice had not been provided.  A November 2008 
VCAA letter fully remedied and satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The letter informed the Veteran of what the evidence must 
show to establish a higher disability rating for his PTSD and 
TDIU.  He was informed of what evidence he should submit and 
what VA would attempt to obtain on his behalf.  He was 
informed that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letter further 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the letter described how appropriate disability 
ratings and effective dates were assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, the Veteran was provided with the particular 
rating criteria necessary to establish a higher rating for 
his PTSD and with the evidence necessary to establish a total 
rating due to individual unemployability resulting from 
service connected disabilities.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and post 
service VA treatment records are in the file.  Post service 
medical records identified by the Veteran have been 
associated with the claims file, to the extent possible.  In 
this regard, the Board observes that the Veteran reported 
during a January 2009 that he had been prescribed medication 
8, 10, or 12 months ago by a VA physician, the examiner 
observed that the Veteran's outpatient treatment was 
"difficult to pin down" and no specific treatment was 
identified.  Furthermore, in November 2008, the Veteran was 
specifically asked to identify and supply the dates and 
places of any recent VA treatment; however, the record does 
not show that the Veteran responded to this request for 
information.  While VA has a duty to assist the veteran in 
substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).  Furthermore, the Veteran 
does not claim there is additional evidence not of record 
that would help his claim.  

In that regard, a review of the claims file shows that the 
Veteran is in receipt of Social Security Administration (SSA) 
benefits.  Normally, VA has a duty to obtain SSA records when 
it has actual notice that the Veteran is receiving SSA 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In this case, however, there is no suggestion that these 
records would be relevant to the currently appealed claims.  
Indeed, despite significant development and argument as to 
this claim, the Veteran, his former attorney representative, 
the Court, or the Federal Circuit have not identified his SSA 
records as evidence relevant to the claims on appeal.  
Moreover, the SSA records referenced appear to be nearly 
forty (40) years old and there is no indication of more 
recent records (See May 1972 VA Social and Industrial 
Survey).  Because the Veteran has not identified any SSA 
records as relevant evidence which VA should attempt to 
obtain under the VCAA's duty to assist, the Board finds that 
a remand to obtain SSA records is not required.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is 
not required to obtain SSA records in all cases but only 
where potentially relevant to the claims on appeal).  Indeed, 
under these circumstances, it appears that further 
development would serve no apparent useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As noted above, this appeal has 
been pending for over 10 years and the Veteran's appeal has 
been advanced on the docket due to his age.  Any further 
development for these records would serve no purpose but to 
further delay adjudication of this appeal with no benefit to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The RO provided the 
Veteran appropriate VA examinations in June 1998, February 
2001, and January 2009, with an addendum opinion to the 
January 2009 examination provided in July 2009.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations discussed the 
clinical findings and the Veteran's reported history as 
necessary to rate the disability under the applicable rating 
criteria.  The examinations also discussed the impact of the 
disability on the Veteran's occupation and daily living.  
Significantly, the August 2004 Court Order found the February 
2001 VA examination sufficient.  Furthermore, the subsequent 
January 2009 and its July 2009 addendum provide sufficient 
information to assess the current severity of the Veteran's 
PTSD and his employability.  Based on the examinations and 
the fact there is no rule as to how current an examination 
must be, the Board concludes the examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

As noted above, the Veteran is currently rated at 50 percent 
for his anxiety disorder disability.  The Veteran claims the 
rating does not accurately depict the severity of his current 
condition.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9400 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the Veteran's disability in his favor.  However, for 
reasons explained below, the Board concludes that the greater 
weight of probative evidence, including both the objective 
medical evidence and the Veteran's own reports regarding his 
symptomatology, do not support a rating higher than 50 
percent for an anxiety disorder.  See 38 C.F.R. § 4.7.

In this regard, a VA medical record dated January 1996 shows 
that the Veteran complained of nervousness, which caused 
dizziness and discomfort in his chest when he breathed.  A 
record dated August 1997 indicated that the Veteran had a 
history of anxiety.  The record also noted that the Veteran 
appeared anxious on examination, but was alert and oriented.  
The diagnosis was anxiety.  Another record, dated September 
1997 stated that the Veteran refused to take any medications 
for his disorder.  According to the record, the Veteran 
reported that his daily activities consisted of writing, 
thinking, and reading.  The Veteran also reported that he 
heard "the Lord's voice" and that he went on a 60 hour 
fast.  He denied suicidal and homicidal ideations.  In 
November 1997, the Veteran continued to refuse medication for 
his mental disorder, and reported that he went on an 85 hour 
fast, and that God told him when to begin and end his fasts.  
The Veteran was oriented, and denied suicidal and homicidal 
ideations.  In December 1997, the Veteran was diagnosed with 
schizophrenia, catatonic type.  Records dated July 1998 and 
November 1998 show that the Veteran had a history of anxiety 
disorder.  In addition, the November 1998 record shows that 
the Veteran denied depression.  A March 1999 record states 
that the Veteran reported that he had problems with anxiety, 
but that he was in a good mood and was sleeping well.  The 
Veteran also reported that his daily activities consisted of 
working at church, reading, and watching television.  The 
Veteran denied depression.  A September 1999 record indicated 
that the Veteran reported his daily activities as cleaning 
and attending church.  The Veteran also related that he had 
not experienced much anxiety.  The Veteran was alert and 
cooperative upon examination.  The diagnosis was anxiety, 
without any active problems. 
 
The Veteran was first afforded a VA examination in connection 
with his claim in June 1998.  According to the report, the 
Veteran was hospitalized for psychiatric treatment for three 
years, beginning in 1953.  The Veteran related that he had 
experienced anxiety and dizziness for many years, and that he 
has been unemployed since 1966.  The examiner stated that the 
Veteran was able to maintain personal hygiene and had good 
short-term and long-term memory.  The Veteran had clear, 
coherent, and relevant speech.  The examiner also stated that 
the Veteran reported experiencing a panic attack.  The 
Veteran had a depressed and anxious mood, but did not 
experience sleep impairment or impaired impulse control.  The 
Veteran was diagnosed with generalized anxiety disorder, and 
assigned a GAF score of 50.

In addition, a Social Survey associated with the June 1998 VA 
examination report indicated that the Veteran related that he 
had a "nervous condition", dizziness, and experienced a 
"jittery" feeling in his chest which made breathing 
difficult.  The Veteran also related that he was not on any 
medication.  In addition, the Veteran stated that he lived 
alone in an apartment, taught Sunday school, and spent a lot 
of time reading.  He also stated that he wrote about 
religion, and hoped to publish a book.  The Veteran also 
reported that he had a female friend with whom he socialized, 
and had been socializing with for the past twenty years, and 
that he had two daughters.

The Veteran was afforded another VA examination in February 
2001.  According to the report, the Veteran related that he 
was divorced and lived alone, but had three daughters.  He 
also related that he had not been hospitalized recently for 
any emotional problems, but that he received outpatient VA 
treatment.  He reported that he was not prescribed any 
medication by the psychiatrist.  He also stated that he had 
not worked since 1966 due to dizziness.  With regard to his 
social history, the Veteran related that he got along with 
others, but that he did not believe in having fun because he 
was dedicated to serving God.  He related that he read, but 
only for education, and that he did not go to movies or on 
picnics or walking for pleasure.  He stated that he stayed by 
himself most of the time, and that otherwise, he sang, 
prayed, and taught in church.  The Veteran complained of 
dizziness, ringing in his head, and discomfort in his chest 
when he breathed.  The Veteran also reported that he was 
unsure if he had any unusual emotional problems but that he 
had physical problems, particularly dizziness.  The Veteran 
denied experiencing palpitations, shortness of breath, or 
sweats, but admitted to feeling uncomfortable when he became 
dizzy and had chest discomfort.  The Veteran stated that he 
felt that God controlled his thoughts, and that he had a 
spiritual gift of prophecy.  The Veteran denied experiencing 
grandiosity or euphoria, but that he experienced auditory 
hallucinations with increased ringing in his ears.  He did 
not report any visual hallucinations or suspicious thinking.  
Examination revealed that the Veteran was neatly and casually 
dressed, with an initially tense and defensive disposition.  
The Veteran's mood and affect were anxious, and he had facial 
ticks and grimaces.  Speech was spontaneous and the Veteran 
was oriented as to time, place, and person.  The examiner 
noted that the Veteran's thoughts were somewhat delusional.  
Upon serial subtraction tests, the Veteran seemed to 
concentrate, but did not recognize any errors.  The examiner 
also stated that he reviewed the Veteran's claims file and 
that he found that the Veteran had thought impairment, 
intermittent auditory hallucinations, anxiety, delusional 
thinking, and excessive religiosity.  The Axis I diagnosis 
was anxiety disorder and the examiner assigned a GAF score of 
50-62.  The examiner further opined that the Veteran is not 
rendered unemployable by his service-connected anxiety 
disorder.

The Veteran was afforded another examination in January 2009.  
The examiner noted reviewing the claims file.  The Veteran 
reported that he was 85 years old, divorced with three 
children, and lived alone.  He stated that he had not been 
hospitalized since his last VA examination, but that he 
received outpatient treatment and had been prescribed 
medication for his anxiety disorder in the previous year.  
However, he noted that he was not currently taking any 
medication, possibly because he ran out or because he did not 
find the medication helpful.  In the previous twelve months, 
the Veteran reported dizziness, ringing in the ears, with 
intermittent hearing of voices and seeing visions.  The 
Veteran reported that he was unemployed because he was 
"sick", with problems eating, sleeping, walking, and 
talking.  The Veteran denied symptoms associated with 
compulsions, obsessions, rituals, panic attacks, or phobias.  
The Veteran denied helplessness, hopelessness, suicidal 
ideation, or homicidal ideation.  The Veteran noted that he 
got along with people pretty well and liked to be around 
people.  The Veteran related that he is known in the 
neighborhood and interacted with his neighbors.  There was a 
lady friend who the Veteran visited once per week and that he 
mowed her lawn and shoveled snow for her.  The Veteran 
reported that he had not worked for the past 35 to 40 years 
and had been on Social Security disability for about 40 
years.  Previously, the Veteran had worked in a factory for 
four years, unloaded pig iron for two days, and for the post 
office on at least two occasions.  On examination, the 
Veteran was properly dressed and groomed, with a pleasant 
disposition, normal motor skills, spontaneous but 
occasionally rambling speech, appropriate affect, even mood, 
was fully oriented, without disturbances of thought content, 
and with good concentration.  There were noted memory 
problems.  The examiner diagnosed generalized anxiety 
disorder and assigned a GAF score of 61.  The examiner stated 
that it was less likely than not that the Veteran could 
obtain and maintain full-time employment, that his anxiety 
appeared to be aggravated by tinnitus and fear of falling due 
to dizziness, and that his social and industrial activities 
seemed limited.

Given the potential inconsistency between the Veteran's 
reported symptomatology and GAF score and the examiner's 
conclusion that the Veteran could not obtain and maintain 
fulltime employment, the Board remanded the case in May 2009 
for an addendum from the January 2009 examiner to reconcile 
the possible inconsistency.  A July 2009 addendum from the 
examiner stated that the GAF score of 61 was based on the 
Veteran's getting along well with others, that he still 
drives, that he shovels snow for his friend, that he 
experiences mild insomnia, that he denied hopelessness or 
helplessness, and that his daily activities are mostly 
commensurate with his age.  The examiner's prior notation of 
limited social and industrial functioning was based on the 
Veteran's statement that he no longer functioned normally 
like he did before the Army.  With respect to the Veteran's 
employability, the examiner stated it was not at least as 
likely as not that his un-employability was due to his 
service-connected anxiety disorder.  As a basis for the 
opinion, the examiner noted that the Veteran's service-
connected anxiety disorder spanned the period of his 
employment and beyond.

The Board concludes that the symptoms and manifestations of 
his anxiety disorder as shown during the VA examination and 
during the course of outpatient treatment do not demonstrate 
a degree of disability that warrants assignment of a rating 
greater than 50 percent.  See 38 C.F.R. § 4.7 (2009).  
Furthermore, the symptoms and manifestations shown throughout 
the Veteran's treatment are consistent throughout the 
pendency of this appeal.  For this reason, staged ratings are 
not applicable.  See Hart, supra.  

A rating greater than 50 percent is not appropriate for any 
period on appeal because the Veteran does not have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood or total social and occupational impairment 
as contemplated by a higher rating.  Although the Veteran 
clearly has a serious disability, he exhibits few of the 
symptoms noted as applicable for a 70 percent rating.  He 
does not exhibit illogical, obscure or irrelevant speech.  He 
is not in a near-continuous state of panic, depression or 
disorientation.  He does not exhibit inappropriate behavior.  
His personal hygiene is appropriate.  There is no objective 
evidence of disorientation.  He does have some social 
isolation as a result of living alone, but the Veteran 
indicates that he has social contact with his neighbors on a 
daily basis and weekly contact with a lady friend.  The 
Veteran has not worked full-time in three to four decades; 
however, the Veteran has worked on writing a book and taught 
classes for his church on a part-time basis.  

The Board notes that the Veteran has been assigned GAF scores 
ranging from 50 to 62.  Thus, the GAF scores reflect symptoms 
in the "mild" to "serious" range.  These GAF scores are 
consistent with the clinical findings, which show that the 
Veteran's anxiety disorder is manifested by symptoms such as 
disturbances of motivation and mood, memory problems, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Most significantly, a rating greater than 50 percent is not 
appropriate for any period of time under review because the 
Veteran does not have severe or total social and occupational 
impairment or that he has occupational and social impairment 
with deficiencies in most areas.  With respect to the 
Veteran's occupational impairment, the Board observes the 
Veteran has not worked full-time in three to four decades.  
However, the Veteran has also worked on a part-time basis 
teaching classes in his church and he has spent time writing 
on the topic of religion, with the aim of getting published.  
Of note, both the February 2001 VA examiner and the January 
2009 examiner, in the July 2009 addendum, noted that the 
Veteran was not rendered unable to work due to his anxiety 
disorder.  The July 2009 VA addendum specifically noted that 
the Veteran's nervousness and other anxiety symptoms predated 
the Veteran's unemployment.  For example, an April 1967 
rating decision noted that the Veteran had not been working 
for several months and appeared to attribute employment 
difficulties to memory problems and somatic complaints.  
Specifically, the Veteran has associated problems with 
dizziness as the primary basis for his unemployment since 
approximately 1966, rather than due to psychiatric bases.  
Thus, the Veteran's anxiety disorder does not result in 
marked occupational impairment and, absent other physical 
limitations, there is no evidence that the Veteran would not 
be currently employed.  In addition, the Board notes that the 
50 percent rating assigned is a recognition of significant 
industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Veteran shows some evidence of social isolation, but this 
may be attributed as much to the Veteran's activities due to 
his age and his solitary living situation.  In general, the 
Veteran gets along well with others and enjoys the company of 
others.  He interacts daily with his neighbors and weekly 
with a lady friend.  Another friend of the Veteran submitted 
a statement regarding the Veteran's history of dizziness.   
 
The Board acknowledges that the Veteran reported a history of 
persistent audio and visual hallucinations and that such 
manifestations are among the criteria for a 100 percent 
rating.  He has also exhibited some rambling speech and was 
considered somewhat delusional during the February 2001 VA 
examination and that such manifestations are among the 
criteria for a 70 percent rating.  By contrast, the Board 
notes that the January 2009 VA examiner found the Veteran's 
thought processes to be unremarkable.  While acknowledging 
the above, the overall manifestations and level of impairment 
demonstrated by the record otherwise appear entirely 
consistent with a 50 percent rating and no more.  
Consequently, despite the history of persistent audio and 
visual hallucinations and occasional impairment of thought 
processes, the Board finds that the preponderance of the 
evidence is against granting a higher disability rating.

The Board has considered the Veteran's claim and the medical 
evidence, but concludes the preponderance of the evidence is 
against granting a higher rating for an anxiety disorder, and 
thus, the benefit-of-the-doubt rule does not apply.  38 
U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected anxiety disorder is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's anxiety disorder disability with the established 
criteria shows that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
has been hospitalized during the appellate period for his 
anxiety disorder.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  The Board acknowledges the Veteran has not 
worked full-time for over four decades.  However, the Veteran 
was able to pursue a college education and obtain a 
bachelor's degree in General Studies in 1988 and has worked 
part-time teaching classes at his church and writing on 
religion, with the aim of being published.  The Veteran has 
reported problems with his memory and nervousness affecting 
his employability, but primarily attributes his problems with 
work to somatic symptoms, like dizziness and headaches 
associated with purported carbon monoxide poisoning in 
service.  Moreover, the July 2009 VA examination addendum 
noted that the Veteran's anxiety disorder symptomatology 
spanned the period between when he was working and not 
working.  Thus, the record reflects that the Veteran was able 
to pursue a course of study, earn a degree, teach classes at 
his church, and to write with the aim to publish.  Thus, the 
Veteran's anxiety disorder does not appear to have caused a 
marked interference with his employment.  To the extent he 
has problems with securing full-time employment that is 
attributable to his anxiety disorder, the 50 percent rating 
currently assigned is indicative of a significant degree of 
industrial incapacity.    

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Entitlement to TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the Veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2009).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009). 
 
In this case, the Board notes that the Veteran's sole 
service-connected disability is his 50 percent rating for 
anxiety disorder, discussed above.  Therefore, the Veteran's 
service-connected disability does not meet the percentage 
rating standards for TDIU.  38 C.F.R. § 4.16(a).  

Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, supra.  For a Veteran to prevail on a 
claim for entitlement to TDIU, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough; the ultimate question is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reported working for four years at a factory 
manufacturing springs for automobile bumpers.  The Veteran 
quit because he felt he was being required to work two jobs, 
but only being paid for one.  The Veteran worked for two days 
unloading pig iron in the hot sun, but found it too 
stressful.  He also worked for the post office full-time, 
including twice as a temporary employee.  Although not 
employed full-time, thereafter, the Veteran worked part-time 
teaching classes at his church and writing on the subject of 
religion, with the aim of being published.  The Veteran also 
reported receiving a bachelor's degree in General Studies in 
1988.  

Having reviewed the record, the Board finds no evidence of 
record suggesting that the Veteran's case is outside the norm 
requiring extraschedular consideration.  The Veteran has 
contended that he should be awarded entitlement to 
unemployability, as his service-connected disability causes 
memory problems and nervousness.  In addition, the Veteran 
attributes much of his problems with employment to dizziness 
and tightness in his chest, which makes it difficult to 
breathe.  The Veteran claims these disabilities are related 
to carbon monoxide poisoning the Veteran suffered while in 
the military.  The Board notes, however, that the Veteran's 
claim for service connection for residuals of carbon monoxide 
poisoning was denied in a November 1947 rating decision.  As 
mentioned above, unemployability due to the Veteran's 
nonservice-connected disabilities, such as dizziness, 
tightness in the chest, and other symptoms claimed to be 
related to carbon monoxide exposure, will not be considered 
in determining whether the Veteran is entitled to TDIU 
according to VA standards.

As noted above, the Veteran was afforded a VA examination in 
February 2001.  Based on a review of the claims file, 
interview of the Veteran, and psychiatric evaluation, the 
examiner concluded that the Veteran was not rendered 
unemployable as a result of his service-connected anxiety 
disorder.  In addition, the July 2009 VA examination 
addendum, discussed in greater detail above, considered the 
claims file, an interview of the Veteran, and a psychiatric 
evaluation to conclude that it was less likely than not that 
the Veteran's unemployability was due to his anxiety 
disorder.  Specifically, the examiner noted that the 
Veteran's anxiety disorder had been manifested during both 
the Veteran's periods of employment, as well as during his 
periods of unemployment.  

The Board notes there is no medical professional who has 
suggested that the Veteran's unemployment status can be 
attributed to his anxiety disorder.  The Board acknowledges 
that the January 2009 VA examiner appeared to render such an 
opinion, but the July 2009 VA report addendum made clear that 
the examiner did not consider the Veteran's anxiety disorder 
the cause of his unemployment status.  The Board acknowledges 
the Veteran's contention that his memory problems and 
nervousness render him unemployable.  However, the Veteran, 
as a layperson, has not shown that he has the requisite 
knowledge to speak competently with regards to an opinion 
addressing whether his service-connected disorder makes him 
unemployable.  That is, though he can certainly state that he 
is unemployed, the ability to determine if the service-
connected condition is preclusive of any type of non-marginal 
employment is an opinion that is outside of the expertise of 
a layman.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
such, his contentions regarding his overall employability 
cannot be given significant probative weight.  

In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the Veteran's service-connected 
disability.  
 
Given the above, while the Board does not doubt that the 
Veteran's service-connected disabilities have some effect on 
his employability, the preponderance of the evidence does not 
support his contention that his service-connected 
disabilities are of such severity as to preclude his 
participation in any form of substantially gainful 
employment.  During the appellate time period, the Veteran 
has been able to teach religion classes and write on 
religious subjects.  During the January 2009 VA examination 
the Veteran had certain problems associated with his memory, 
but his overall fund of knowledge was adequate, as well as 
his thought, mood, and speech processes.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra. 
 
 
ORDER

Entitlement to an increased evaluation in excess of 50 
percent for anxiety disorder is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


